COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00501-CR


CORY LEE KNIGHT                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                MEMORANDUM OPINION 1 AND ORDER

                                     ----------

      Appellant Cory Lee Knight appeals his conviction for failure to comply with

the registration requirements for sexual offenders. We affirm.

      On November 17, 2011, Appellant was indicted for the third-degree felony

offense of failure to comply with the registration requirements for sexual




      1
       See Tex. R. App. P. 47.4.
offenders. 2 See Tex. Code Crim. Proc. Ann. art. 62.102(a), (b)(2) (West 2006).

Appellant pleaded guilty without benefit of a plea-bargain agreement. 3 As part of

his guilty plea, the trial court gave him written plea admonishments, which

included a judicial confession: “I have read the indictment . . . filed in this case

and I committed each and every act alleged therein . . . . I am guilty of the

instant offense as well as all lesser included offenses . . . . I swear to the truth of

all of the foregoing.” Appellant also signed (1) a statement that his plea was

“knowingly, freely, and voluntarily entered” and (2) an application for community

supervision. The trial court requested a presentence-investigation report (“the

PSI”) and postponed determining Appellant’s guilt and sentence until after the

report was available. See Tex. Code Crim. Proc. Ann. art. 42.12, § 9 (West

Supp. 2012).

      The trial court held a sentencing hearing on September 17, 2012. At the

hearing and as part of the PSI, Appellant explained that he had tried to comply

with the reporting requirements, but was prevented from doing so because the

registration authorities would not return his calls or give him accurate information

about reporting. The trial court found Appellant guilty and sentenced him to ten

years’ confinement; however, the trial court suspended imposition of sentence


      2
     Appellant had been convicted of “indecent liberties with child” on
November 13, 2002, in Onslow County, North Carolina.
      3
        The State offered Appellant a five-year term of confinement in exchange
for his guilty plea, but it appears Appellant refused this offer.


                                          2
and placed him on community supervision for ten years. See id. art. 42.12, § 3.

One of the terms of community supervision required Appellant to wear an ankle

monitor. See id. art. 42.12, §11(a)(17). The trial court warned Appellant, “Do

not, sir, repeat your same mistake. Whatever you have to do, you make sure

you register, and you register at the appropriate time. Read the instructions and

follow them carefully. You are an intelligent man,[4] and I expect you to act like

one.”

          On September 20 (three days after the sentencing hearing), the State filed

a petition to revoke Appellant’s community supervision because he had cut off

his ankle monitor and had failed to report to his community-supervision officer as

scheduled.        On October 12, Appellant filed a notice of appeal from the trial

court’s September 17 judgment.

          Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel, accompanied by a brief in support of that motion. In the

brief, counsel states that in his professional opinion, this appeal is frivolous and

without merit. Counsel’s brief and motion meet the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief.       Appellant filed a pro-se response to the Anders brief.     The State

responded that it agrees with Appellant’s attorney that the appeal is frivolous.

          4
      Appellant was a senior in college at the time of the sentencing hearing
and hoped to obtain a doctoral degree in economics.


                                           3
      Once an appellant’s court-appointed attorney files a motion to withdraw on

the grounds that an appeal is frivolous and fulfills the requirements of Anders, we

have a supervisory obligation to undertake an examination of the proceedings.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). In this

evaluation, we consider the record, the arguments raised in the Anders brief, and

issues Appellant points out in his pro-se briefs. See United States v. Wagner,

158 F.3d 901, 902 (5th Cir. 1998); In re Schulman, 252 S.W.3d 403, 409 (Tex.

Crim. App. 2008) (orig. proceeding). We are not required to address the merits

of each issue Appellant raises in his pro-se briefing because to do so would

deprive Appellant “of the meaningful assistance of counsel.” Bledsoe v. State,

178 S.W.3d 824, 827 (Tex. Crim. App. 2005). Only after our independent review

is complete may we grant counsel’s motion to withdraw. See Penson v. Ohio,

488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, Appellant’s pro-se

brief, and the State’s response. We agree with appellate counsel that this appeal

is wholly frivolous and without merit; we find nothing in the record that might

arguably support the appeal. See Bledsoe, 178 S.W.3d at 827–28; see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment. See

Tex. R. App. P. 43.2(a).




                                        4
                                   PER CURIAM

PANEL: GABRIEL, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 3, 2013




                               5